

115 HR 2385 IH: Tariff Inversion Jobs Act of 2017
U.S. House of Representatives
2017-05-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2385IN THE HOUSE OF REPRESENTATIVESMay 4, 2017Mr. Paulsen introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo address tariff inversions that create an incentive for United States companies to move
			 production out of the United States, to eliminate the tariff inversion on
			 certain television components, and for other purposes.
	
 1.Short titleThis Act may be cited as the Tariff Inversion Jobs Act of 2017. 2.Sense of Congress on tariff inversionsIt is the sense of Congress that—
 (1)it is a national imperative of the United States to encourage economic production and jobs in the United States;
 (2)the United States should not be creating incentives to encourage United States companies to move production from the United States to other countries;
 (3)situations in which tariffs on inputs for a product are higher than on the final product, commonly referred to as tariff inversions, can have the effect of encouraging United States companies to move production out of the United States;
 (4)a tariff inversion exists with respect to the production of televisions in the United States, since the tariff on panels carries a tariff of 4.5 percent and the tariff on the main board carries a tariff of 2.1 percent, but the final product, televisions assembled in Mexico and exported to the United States, enter the United States duty free;
 (5)rectifying tariff inversions is entirely within the prerogative of the United States; (6)it should be the policy of the United States to eliminate tariff inversions that create an incentive to offshore production, including the tariff inversion regarding televisions; and
 (7)such a policy would help keep jobs in the United States, ensure more United States citizens are employed, strengthen United States competitiveness, and build a stronger country.
 3.Report on tariff inversionsNot later than 180 days after the date of the enactment of this Act, the United States International Trade Commission shall submit to Congress a report on tariff inversions in the Harmonized Tariff Schedule of the United States that includes—
 (1)an identification of tariff inversions that create an incentive for United States companies to move production out of the United States; and
 (2)recommendations for measures that could be taken to eliminate such tariff inversions. 4.Elimination of duty on panels and main boards for televisions (a)Main boardsChapter 85 of the Harmonized Tariff Schedule of the United States is amended—
 (1)by inserting in numerical sequence the following new subheading, with the article description for subheading 8529.90.11 having the same degree of indentation as the article description for subheading 8529.90.09:
					
						
							
								
									8529.90.11For television receivers Free35%;
 and(2)by redesignating subheading 8529.90.13 as subheading 8529.90.14. (b)PanelsChapter 90 of the Harmonized Tariff Schedule of the United States is amended by striking subheading 9013.80.70 and inserting the following new subheading, with the article description for subheading 9013.80.71 having the same degree of indentation as the article description for subheading 9013.80.40:
				
					
						
							
								9013.80.71Flat panel displays other than for articles of heading 8528, except subheadings 8528.52 or 8528.62,
			 and except for flat panel displays for use solely or principally with
			 television receivers of subheading 8528.72 Free45%.
			(c)Effective date
 (1)In generalThe amendments made by this section shall apply with respect to articles entered on or after January 1, 2014.
				(2)Retroactive application for certain liquidations and reliquidations
 (A)In generalNotwithstanding section 514 of the Tariff Act of 1930 (19 U.S.C. 1514) or any other provision of law and subject to subparagraph (B), any entry of an article classifiable under subheading 8529.90.11 or 9013.80.71 of the Harmonized Tariff Schedule of the United States, as added by this section, that was made—
 (i)on or after January 1, 2014; and (ii)before the date of the enactment of this Act,
 shall be liquidated or reliquidated as though such entry occurred on such date of enactment.(B)RequestsA liquidation or reliquidation may be made under subparagraph (A) with respect to an entry only if a request therefor is filed with U.S. Customs and Border Protection not later than 180 days after the date of the enactment of this Act that contains sufficient information to enable U.S. Customs and Border Protection—
 (i)to locate the entry; or (ii)to reconstruct the entry if it cannot be located.
 (C)Payment of amounts owedAny amounts owed by the United States pursuant to the liquidation or reliquidation of an entry of an article under subparagraph (A) shall be paid, without interest, not later than 90 days after the date of the liquidation or reliquidation (as the case may be).
 (D)Entry definedIn this paragraph, the term entry includes a withdrawal from warehouse for consumption. 